Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 04/16/2021 but claims the benefit of U.S. provisional application number 63/013667 filed on 04/22/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/18/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Connor (US 2021/0088405 A1) (hereinafter Connor) in view of Bilal (US 2016/0356666 A1) (hereinafter Bilal).

               Regarding claim 1, Connor discloses a system (Fig. 2, Abstract, A system and method of detecting gas leakage along an underground pipeline system accurately determines the presence of a gas leak) comprising: a central computing device (Fig. 1, Abstract, A gas-concentration reading with at least one specific unit is captured and then communicated along with a sensor location and a sensor identification to the remote server); and a plurality of gas detectors deployed in a geographic region (Fig. 1, sensor unit), wherein each of the plurality of gas detectors is configured to sense data and transmit the data to the central computing device (para 015, FIG. 11 is a flowchart illustrating the subprocess for relaying a gas-concentration reading, sensor location of a specific unit, and a sensor  identification of the specific unit from the specific unit, through at least one intermediate sensor  unit, and to a remote server, para 24, gas-concentration data is an accumulation of gas-concentration data in normal circumstances without a gas leak).
Connor specifically fails to disclose system sense real-time data and transmit the real-time data.
In analogous art, Bilal discloses system sense real-time data and transmit the real-time data (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors can be acquired in real time or non- real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from running real-time fluid flow data as taught by Bilal to generate an alarm if true leak appears to be present in pipeline by analyzing information of neighboring nodes within pipeline transportation infrastructure [Bilal, para 0034].
Regarding claim 2, Connor discloses the system of claim 1, wherein each of the plurality of gas detectors comprises a gas sensor, a pressure sensor, a temperature/relative humidity sensor, and a Global Positioning System (GPS) chip, and wherein the real-time data comprises data based on sensed data from the gas sensor, sensed data from the pressure sensor, sensed data from the temperature/relative humidity sensor, and data from the GPS chip, wherein the location of each of the plurality of gas detectors is determined along with the time of day from the data from each GPS chip (para 04, detect gas leaks by using fixed-location sensors, para 24, sensor unit that provide an exact  location of the sensor unit, more specifically, the location of the sensor unit along the underground pipeline, para 28, piezoelectric  is provided for each sensor unit).
Additionnaly Bilal teaches sensor data values collected from the machine(s) at each timestamp along with timestamp data and optionally position data (e.g., GPS location) or other context information [03], and sensor node 200. Sensor node 200 can have a plurality of sensors 210 including, but not limited to a location sensor, a pressure sensor, a temperature sensor, a stress sensor, a corrosion sensor, and a thermal imaging sensor  [033] and computing device collects engine sensor data as a time series (e.g., fuel rates, oil pressures, oil temperatures, coolant pressures, coolant temperatures, air intake temperatures, bearing temperatures, cylinder temperatures, or the like), and collects vessel speed and location data from an internal GPS of the edge device and/or the vessel's GPS [223], and sensor data comprises engine data. The engine data may comprise timestamped data comprise temperature, coolant pressure, oil temperature, oil pressure, fuel pressure, and fuel actuator state [134].
Regarding claim 3, Connor discloses the system of claim 1, wherein each of the plurality of gas detectors is a methane gas detector or a natural gas detector (para 21, detects gas leaks for natural gas pipelines).
Regarding claim 4, Connor discloses the system of claim 1, wherein the geographic region comprises a gas pipeline (para 21, detecting gas-leakage along underground pipeline system, FIG. 11-12, gas-concentration reading, sensor location).
Regarding claim 5, Connor discloses the system of claim 1, wherein the geographic region comprises an environment with a known existing leak or comprises a high-risk area (para 21, present invention utilizes existing stack vents of an underground pipeline system to accurately determine presence of a gas leak).
Regarding claim 6, Connor fails to disclose the system of claim 1, wherein the plurality of gas detectors are further configured to continuously transmit the real-time data to the central computing device.
In analogous art, Bilal discloses the system of claim 1, wherein the plurality of gas detectors are further configured to continuously transmit the real-time data to the central computing device (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors can be acquired in real time or non- real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from running real-time fluid flow data as taught by Bilal to generate an alarm if true leak appears to be present in pipeline by analyzing information of neighboring nodes within the pipeline transportation infrastructure [Bilal, para 034].
Regarding claim 7, Connor discloses the system of claim 1, further comprising a cloud database associated with the central computing device, wherein the cloud database is configured to store the real-time data (Abstract, leak notification for a gas leak is then sent with the remote server, para 21, present invention includes underground pipeline (Step A), a plurality of sensor units, and at least one remote server (Step B), seen in FIG. 1, FIG. 2, and FIG. 3).
Regarding claim 8, Connor fails to disclose the system of claim 1, wherein the central computing device is configured to receive the real-time data from the plurality of gas detectors and analyze the real-time data to determine whether to generate at least an alert or other information based on the real-time data.
In analogous art, Bilal discloses the system of claim 1, wherein the central computing device is configured to receive the real-time data from the plurality of gas detectors and analyze the real-time data to determine whether to generate at least an alert or other information based on the real-time data (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors can be acquired in real time or non- real time, para 130, receiving predicted stream of sensor data, and based on predictive statistical model, para 221, generating model and standard errors, and communicating data based on generated model and training error statistics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from the running real-time fluid flow data as taught by Bilal to use tool can calculate a node position from various factors including, but not limited to terrain, buildings or other infrastructures, and sensor node capabilities in terms of data rates to generate an alarm if a true leak appears to be present in pipeline by analyzing information within pipeline transportation infrastructure [Bilal, paragraph 0099].
Regarding claim 9, Connor discloses the system of claim 8, wherein the at least the alert or other information is directed to at least one of leak detection, identification, grading, remediation, or compliance (para 024, sensor unit identifiable as each sensor unit associated to sensor location, sensor identification, and plurality of measurement times, FIG. 11, gas-concentration reading, a sensor location of a specific unit, and a sensor identification of specific unit).
Regarding claim 10, Connor discloses the system of claim 8, wherein the central computing device is further configured to analyze historical data with the real-time data to determine whether to generate the least the alert or other information (para 24, remote server manages plurality of sensor units and stores gas-concentration data or a defined gas-concentration threshold for the underground pipeline and provide an exact location of the sensor unit along underground pipeline and  gas measurements detected with a sensor unit is able to be associated with the corresponding sensor unit).
Regarding claim 11, Connor discloses the system of claim 1, wherein the central computing device is configured to generate at least an alert or other information based on the real-time data (para 32, leak notification outputted with a visual alert and an audio alert).
Regarding claim 12, Connor discloses the system of claim 11, wherein the central computing device is further configured to provide the at least the alert or other information to at least one recipient (para 32, leak notification outputted with a visual alert and an audio alert, para 17, FIG. 13 is a flowchart for  outputting a leak notification with a user personal computing (PC) device).
Regarding claim 13, Connor fails to disclose the system of claim 12, wherein the at least one recipient comprises a computing device of a first responder, a computing device of an occupant of a home or building in the geographic region, or a computing device of a gas utility company.
In analogous art, Bilal discloses the system of claim 12, wherein the at least one recipient comprises a computing device of a first responder, a computing device of an occupant of a home or building in the geographic region, or a computing device of a gas utility company (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors acquired in real time or non- real time, para 99,  The visualization and deployment tool calculate a node position from various factors including, terrain, building or other infrastructures, and sensor node capabilities in terms of data rates, para 32, intelligent mechanism is employed at each node to detect anomalies within the pipeline within its jurisdiction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from the running real-time fluid flow data as taught by Bilal to use tool can calculate a node position from various factors including, but not limited to terrain, buildings or other infrastructures, and sensor node capabilities in terms of data rates to generate an alarm if a true leak appears to be present in pipeline by analyzing information within pipeline transportation infrastructure [Bilal, paragraph 0099].
Regarding claim 14, Connor discloses a method comprising: deploying a plurality of gas detectors deployed in a geographic region, wherein the geographic region comprises a gas pipeline, an environment with a known existing leak, or a high-risk area; sensing real-time data with the plurality of gas detectors; and transmitting the real-time data to a central computing device (para 21, system utilizes existing stack vents of underground pipeline system to accurately determine presence of gas leak, para 24, remote server manages plurality of sensor units and stores gas-concentration data or gas-concentration threshold for underground pipeline and provide exact location of sensor unit along underground pipeline).
Regarding claim 15, Connor discloses the method of claim 14, wherein each of the plurality of gas detectors is a methane gas detector or a natural gas detector, and wherein each of the plurality of gas detectors comprises a gas sensor, a pressure sensor, and a temperature/relative humidity sensor, and wherein the real-time data comprises data based on sensed data from the gas sensor, sensed data from the pressure sensor, and sensed data from the temperature/relative humidity sensor (para 04, detect gas leaks by using fixed-location sensors, para 24, sensor unit that provide an exact  location of the sensor unit, more specifically, the location of the sensor unit along the underground pipeline, para 28, piezoelectric  is provided for each sensor unit).
Additionnaly Bilal teaches sensor data values collected from the machine(s) at each timestamp along with timestamp data and optionally position data (e.g., GPS location) or other context information [03], and computing device collects engine sensor data as a time series (e.g., fuel rates, oil pressures, oil temperatures, coolant pressures, coolant temperatures, air intake temperatures, bearing temperatures, cylinder temperatures, or the like), and collects speed and location data from an internal GPS of the edge device and/or the vessel's GPS [223], and sensor data comprises engine data. data may comprise timestamped data comprise temperature, coolant pressure, oil temperature, oil pressure, fuel pressure, and fuel actuator state [134].
Regarding claim 16, Connor discloses the method of claim 14, wherein the plurality of gas detectors continuously transmit the real-time data to the central computing device at various times of day, at periodic intervals, or at irregular intervals (para 24, sensor unit that provide an exact location of the sensor unit, more specifically, the location of the sensor unit along the underground pipeline).
Bilal discloses system sense real-time data and transmit the real-time data (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors acquired in real time or non- real time).
Regarding claim 17, Connor discloses a method (Fig. 2, Abstract, A system and method of detecting gas leakage along an underground pipeline system accurately determines the presence of a gas leak) comprising: receiving, over a network at a computing device (Fig. 1, Abstract, A gas-concentration reading with at least one specific unit is captured and then communicated along with a sensor location and a sensor identification to the remote server), data from a plurality of gas detectors deployed in a geographic region (para 015, FIG. 11 is a flowchart illustrating the subprocess for relaying a gas-concentration reading, sensor location of a specific unit, and a sensor  identification of the specific unit from the specific unit, through at least one intermediate sensor  unit, and to a remote server, para 24, gas-concentration data is accumulation of gas-concentration data in normal circumstances without a gas leak); 
storing the data in storage associated with the computing device (Abstract, leak notification for a gas leak is then sent with the remote server, para 21, present invention includes underground pipeline (Step A), a plurality of sensor units, and at least one remote server (Step B), seen in FIG. 1, FIG. 2, and FIG. 3); 
generating at least the alert or other information based on the data, responsive to the analyzing (para 24, remote server manages plurality of sensor units and stores gas-concentration data or a defined gas-concentration threshold for the underground pipeline and provide an exact location of the sensor unit along underground pipeline and  gas measurements detected with a sensor unit is able to be associated with the corresponding sensor unit); and 
providing the at least the alert or other information to at least one recipient (para 32, leak notification outputted with a visual alert and an audio alert, para 17, FIG. 13 is a flowchart for outputting a leak notification with user (PC) device).
Connor fails to disclose analyzing the real-time data to determine whether to generate at least an alert or other information based on the real-time data.
In analogous art, Bilal discloses analyzing the real-time data to determine whether to generate at least an alert or other information based on the real-time data (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors can be acquired in real time or non- real time, para 130, receiving predicted stream of sensor data, and based on predictive statistical model, para 221, generating model and standard errors, and communicating data based on generated model and training error statistics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from the running real-time fluid flow data as taught by Bilal to generate alarm if true leak appears to be present in pipeline by analyzing information of neighboring nodes within the pipeline transportation infrastructure [Bilal, para 0034].
Regarding claim 18, Connor discloses the method of claim 17, wherein each of the plurality of gas detectors is a methane gas detector or a natural gas detector, and wherein the receiving the real-time data comprises continuously receiving the real-time data at various times of day, at periodic intervals, or at irregular intervals (para 24, sensor unit that provide an exact  location of sensor unit, more specifically, the location of the sensor unit along the underground pipeline).
Connor fails to disclose the at least one recipient comprises a computing device of a first responder, a computing device of an occupant of a home or building in the geographic region, or a computing device of a gas utility company.
In analogous art, Bilal discloses the at least one recipient comprises a computing device of a first responder, a computing device of an occupant of a home or building in the geographic region, or a computing device of a gas utility company (para 05, identify leakage signals from the running real-time fluid flow data, para 080, Sensor data acquired through the different sensors can be acquired in real time or non- real time, para 99,  The visualization and deployment tool can calculate a node position from various factors including, terrain, building or other infrastructures, and sensor node capabilities in terms of data rates, transceiver range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of detects gas-leakage along an underground a pipeline system disclosed by Connor to identify leakage signals from the running real-time fluid flow data as taught by Bilal to use tool can calculate a node position from various factors including, but not limited to terrain, buildings or other infrastructures, and sensor node capabilities in terms of data rates to generate an alarm if a true leak appears to be present in pipeline by analyzing information within pipeline transportation infrastructure [Bilal, paragraph 0099].
Regarding claim 19, Connor discloses the method of claim 17, wherein the geographic region comprises a gas pipeline, an environment with a known existing leak, or a high-risk area, and wherein the at least the alert or other information is directed to at least one of leak detection, identification, grading, remediation, or compliance (para 024, sensor unit identifiable as each sensor unit associated to sensor location, sensor identification, plurality of measurement times, FIG. 11,  gas-concentration reading, sensor location, sensor identification of specific unit).
Regarding claim 20, Connor discloses the method of claim 17, wherein analyzing the real-time data further comprises analyzing historical data with the real-time data to determine whether to generate the least the alert or other information (para 24, remote server manages plurality of sensor units and stores gas-concentration data or a defined gas-concentration threshold for the underground pipeline and provide an exact location of the sensor unit along underground pipeline and  gas measurements detected with a sensor unit is able to be associated with the corresponding sensor unit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689